Case: 13-14614     Date Filed: 06/16/2015   Page: 1 of 7


                                                           [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 13-14614
                           Non-Argument Calendar
                         ________________________

                   D.C. Docket No. 3:12-cv-00224-LC-EMT



JOHN LEWIS WILLIAMS, JR.,
a.k.a. John John,

                                                             Petitioner-Appellant,

                                     versus

SECRETARY, FLORIDA DEPARTMENT OF CORRECTIONS,

                                                           Respondent-Appellee.

                         ________________________

                 Appeal from the United States District Court
                     for the Northern District of Florida
                       ________________________

                                (June 16, 2015)

Before MARCUS, WILLIAM PRYOR, and MARTIN, Circuit Judges.

PER CURIAM:

     John Lewis Williams, Jr., a former Florida prisoner currently on probation,
                  Case: 13-14614       Date Filed: 06/16/2015         Page: 2 of 7


appeals the district court’s denial of his petition for a writ of habeas corpus filed

pursuant to 28 U.S.C. § 2254. This court granted a certificate of appealability on

one issue: “[w]hether the district court erred in denying Claim 1 of Williams’[s]

amended 28 U.S.C. § 2254 petition,” in which Williams asserted that he received

an inadequate Miranda 1 warning prior to a police interrogation. On appeal,

Williams argues that his Miranda warning was constitutionally insufficient because

it did not reasonably convey his right to have an attorney present “during” his

interrogation, rather than simply “before” the interrogation.2 After careful

consideration, we affirm the district court’s order and deny Williams’s habeas

petition.

       At Williams’s trial, the State introduced a recording of an interview between

Investigator Herbert Haigh and Williams at the sheriff’s office before his arrest.

According to the trial transcript, the following exchange took place at the

beginning of the interview:

       INVESTIGATOR HAIGH: . . . Let me make sure you understand
       your rights, John. You do have the right to remain silent. Anything
       that you say could be used against you in court. You have the right to

       1
           Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602 (1966).
       2
         In Ground 1 of his petition, Williams also raised the issue of whether the Miranda
warning sufficiently informed him of his right to appointed counsel. Because Williams only
mentions that issue in passing on appeal, he may have abandoned it. See Kuenzel v. Comm’r,
Ala. Dep’t of Corr., 690 F.3d 1311, 1314 n.1 (11th Cir. 2012) (per curiam). In any event, the
state court did not unreasonably apply Supreme Court precedent. Reasonable jurists can disagree
about whether the warning that an attorney “could be appointed” adequately conveyed Williams’
rights under Miranda.
                                                 2
               Case: 13-14614     Date Filed: 06/16/2015    Page: 3 of 7


      have an attorney and have that attorney present before any
      questioning. If you cannot afford an attorney, one could be appointed
      before any questioning. And if you decide to answer questions now
      without an attorney, you have the right to stop—

      MR. WILLIAMS: I’ll answer whatever—
      INVESTIGATOR HAIGH: —you have the right to stop at any time.
      Do you understand the rights?
      MR. WILLIAMS: I ain’t done nothing wrong. (Inaudible)

      INVESTIGATOR HAIGH: I’ve got some questions. And again, if I
      ask a question that you don’t want to answer, then you don’t —
      certainly don’t have to. Do you understand that?
      MR. WILLIAMS: I’ll answer anything you ask me.

Williams argues on appeal that this Miranda warning was deficient because

Investigator Haigh said he had a right to an attorney “before any questioning,” not

during questioning.

      We review de novo a district court’s denial of a § 2254 petition. Davis v.

Jones, 506 F.3d 1325, 1331 (11th Cir. 2007). When the state court’s findings of

fact are not at issue, we may only grant habeas relief on claims adjudicated on the

merits in state court if the state court’s decision was “contrary to, or involved an

unreasonable application of, clearly established Federal law, as determined by the

Supreme Court of the United States.” 28 U.S.C. § 2254(d)(1). A state court’s

decision is “contrary to” clearly established federal law if the state court

(1) applied a rule that contradicts governing law set forth in prior Supreme Court

cases, or (2) confronted a set of facts materially indistinguishable from those in a

                                           3
               Case: 13-14614      Date Filed: 06/16/2015    Page: 4 of 7


prior Supreme Court case and arrived at a different result. Lockyer v. Andrade,

538 U.S. 63, 73, 123 S. Ct. 1166, 1173 (2003). A state court unreasonably applies

clearly established federal law when it “identifies the correct governing legal

principle . . . but unreasonably applies that principle to the facts of the

[petitioner’s] case.” Id. at 75, 123 S. Ct. at 1174. To be entitled to habeas relief,

the petitioner must show that the state court’s ruling on the claim was “so lacking

in justification that there was an error well understood and comprehended in

existing law beyond any possibility for fairminded disagreement.” Holland v.

Florida, 775 F.3d 1294, 1306 (11th Cir. 2014).

      Where, as here, a petitioner presents a federal claim to a state court and the

state court denies relief without explanation, federal courts may presume that the

state court adjudicated the claim on the merits unless there is “any indication or

state-law procedural principles to the contrary.” Harrington v. Richter, 562 U.S.

86, 99, 131 S. Ct. 770, 784–85 (2011). To receive federal habeas relief, the

petitioner must show “that there was no reasonable basis for the state court to deny

relief.” Id. at 98, 131 S. Ct. at 784.

      Before police may question someone in custody, they must “clearly

inform[]” the person of his or her “right to consult with a lawyer and to have the

lawyer with him [or her] during interrogation.” Miranda, 384 U.S. at 471, 86 S.

Ct. at 1626. No one particular formulation of the Miranda warnings is required.


                                            4
                 Case: 13-14614       Date Filed: 06/16/2015        Page: 5 of 7


Duckworth v. Eagan, 492 U.S. 195, 202–03, 109 S. Ct. 2875, 2880 (1989).

Instead, reviewing courts determine whether, when viewed as a whole, the

warnings reasonably conveyed the individual’s Miranda rights. Id. at 203, 205,

109 S. Ct. at 2880–81.

       In Florida v. Powell, 559 U.S. 50, 130 S. Ct. 1195 (2010), 3 the Supreme

Court held that warnings stating that the defendant had “the right to talk to a

lawyer before answering any . . . questions” and “the right to use any of these

rights at any time [he] want[ed] during th[e] interview” complied with Miranda’s

requirements. Id. at 54, 62, 130 S. Ct. at 1200, 1204–05. The Court determined

that the warnings reasonably conveyed that the defendant could consult with a

lawyer before answering any questions and that he could exercise that right during

the interrogation. Id. at 62, 130 S. Ct. at 1205. In context, the Court reasoned, the

word “before” simply indicated the time at which the defendant’s right to an

attorney became effective. Id. at 63, 130 S. Ct. at 1205. Nothing in the warnings

suggested that the defendant’s right to counsel would be restricted after

questioning commenced. Id. Therefore, taken together, these warnings informed


       3
         Clearly established federal law encompasses the holdings of Supreme Court cases
decided as of the date the highest state-court decision reached the merits of Williams’s claim.
See Greene v. Fisher, ___ U.S. ___, ___, 132 S. Ct. 38, 45 (2011) (holding that a Supreme Court
decision issued three months after the last state-court adjudication on the merits was not “clearly
established Federal law” for AEDPA purposes (quotation omitted)). Florida v. Powell was
decided nearly six months before the Florida appellate court’s per curiam affirmance here, so we
may consider it in determining whether the Florida state court’s decision was contrary to clearly
established federal law.
                                                 5
               Case: 13-14614     Date Filed: 06/16/2015    Page: 6 of 7


the defendant of his right to have an attorney present during the interview. Id. at

62, 130 S. Ct. at 1205.

      Based on this Supreme Court precedent, the district court did not err in

denying Williams’s § 2554 petition. The state appellate court’s decision was

neither contrary to, nor an unreasonable application of, clearly established federal

law. Of course, the Court has made clear that “the State must warn the accused

prior to such questioning of his right . . . to have counsel, retained or appointed,

present during interrogation.” Fare v. Michael C., 442 U.S. 707, 717, 99 S. Ct.

2560, 2568 (1979) (emphasis added). However, as in Powell, the word “before”

here can be reasonably read to indicate the time at which Williams’s right to have

an attorney present became effective, rather than as a limitation on when he could

have an attorney present. Furthermore, “[n]othing in the words used [by Haigh]

indicated that counsel’s presence would be restricted after the questioning

commenced.” Powell, 559 U.S. at 63, 130 S. Ct. at 1205.

      We agree with Williams that the warnings at issue here were less clear than

those in Powell because Williams was not told that he could invoke his previously

stated rights at any time. See Powell, 559 U.S. at 54, 130 S. Ct. at 1200. But

although reasonable jurists could disagree with the state court’s determination, it

was not objectively unreasonable to interpret Haigh’s statements as adequately

conveying Williams’s Miranda rights. For this reason, federal habeas relief is not


                                           6
              Case: 13-14614   Date Filed: 06/16/2015   Page: 7 of 7


appropriate, and we affirm.

      AFFIRMED.




                                       7